Citation Nr: 1728021	
Decision Date: 07/18/17    Archive Date: 07/27/17

DOCKET NO.  12-12 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for adjustment disorder with anxiety and insomnia.

2.  Entitlement to a rating in excess of 10 percent for low back disc herniation prior to March 7, 2012, and in excess of 20 percent thereafter.

3.  Entitlement to a rating in excess of 40 percent for radiculopathy of the right lower extremity.

4.  Entitlement to an effective date earlier than May 24, 2010, for separate ratings for radiculopathy of the right lower extremity and low back disc herniation.

5.  Entitlement to an effective date earlier than May 24, 2010, for the award of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

6.  Entitlement to an effective date earlier than May 24, 2010, for the grant of basic eligibility to Dependents' Educational Assistance (DEA).   


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from May 1992 to May 1996. 

This appeal is before the Board of Veterans' Appeals (Board) from a May 2011 and April 2012 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  The Board remanded the issues on appeal in November 2014.  

The issues of an effective date earlier than May 24, 2010, for the award of a TDIU and grant of basic eligibility to DEA are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's mental health disorder has been productive of chronic sleep impairment with associated mild memory disturbance, and anxiety and agitation related to his chronic pain, resulting in occupational and social impairment with reduced reliability and productivity.  

2.  The Veteran's low back disability reasonably approximated forward flexion not greater than 60 degrees prior to March 7, 2012; it has not more closely approximated forward flexion of the thoracolumbar spine limited to 30 degrees or less or ankylosis of the entire thoracolumbar spine than forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees.  

3.  The Veteran's right lower extremity radiculopathy has not resulted in atrophy or complete paralysis of the sciatic nerve with foot dangling and dropping or no active movement possible of the muscles below the knee. 

4.  A November 3, 2008, treatment record is the earliest VA report of examination indicating that the Veteran's service-connected low back and radiculopathy disability had worsened.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 50 percent for adjustment disorder with anxiety and insomnia have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130 Diagnostic Code 9440 (2016).

2.  The criteria for a rating of 20 percent, but no greater, for low back disc herniation prior to March 7, 2012, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a Diagnostic Code 5243 (2016).

3.  The criteria for a rating in excess of 20 percent for low back disc herniation have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2016).

4.  The criteria for a rating in excess of 40 percent for radiculopathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.124a, Diagnostic Code 8520 (2016).

5.  The criteria for an effective date for separate ratings of 40 percent for radiculopathy of the right lower extremity and 20 percent for low back disc herniation of November 3, 2008, but no earlier, have been met.  38 U.S.C.A. §§ 5110, 5107 (West 2014); 38 C.F.R. §§ 3.314(a), 3.400, 3.155(a), 3.157(b), 4.71a, 4.124a, Diagnostic Codes 5243, 5293, 8520 (1998, 2002, 2003, 2014, 2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided in a June 2010 letter.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, all necessary development has been accomplished.  The Veteran's service treatment records, VA medical records, and identified private treatment records have been obtained.  Also, the Veteran was provided VA examinations of his disabilities in August 2010, March 2012, and March 2016.  These examinations and their associated reports were adequate.  Along with the other evidence of record, they provided sufficient information and sound bases for decisions on the Veteran's claims.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Moreover, in obtaining the March 2016 VA mental health examination report and obtaining VA treatment records prior to May 2010, the AOJ substantially complied with the Board's November 2014 remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 104-106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.


II. Increased Rating

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.  Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

A.  Adjustment disorder with anxiety and insomnia

The Veteran's adjustment disorder with anxiety and insomnia is rated under Diagnostic Code (DC) 9440, 38 C.F.R. § 4.130.  Under DC 9440, the following applies:

A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted when there is occupational and social impairment, with reduced reliability and productivity, due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more frequently than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  However, a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration, and that such symptoms have resulted in the type of occupational and social impairment associated with that percentage.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (Fed. Cir. 2013).

On March 2012 VA examination, the Veteran reported that he only slept for 2-3 hours at night because of the pain from his back and the radiating to his right leg.  It was noted that the Veteran had chronic sleep impairment due to his chronic pain, but he was given no psychiatric diagnosis; the examining psychiatrist stated that there was no evidence of a psychiatric disorder.

On March 2016 VA examination, the Veteran was diagnosed with insomnia disorder with associated memory disturbance and adjustment disorder with anxiety.  
He reported experiencing episodes of anxiety and agitation related to his chronic pain.  Symptoms of insomnia disorder included difficulty falling and remaining asleep, unrefreshing sleep, fatigue, and associated memory disturbance.  Symptoms of adjustment disorder with anxiety consisted of episodes of anxiety and agitation occurring in response to situational distress related to being unable to participate in normal activities because of pain and associated physical limitations, although he did not believe himself to be generally depressed.  He reported irritability that he expressed verbally, but no violent or destructive thoughts or behaviors were described.  He denied any history of suicidal ideation or suicide attempt.  He indicated that he continues to enjoy good meals with his family and caring for his dog, and worrying about situational problems and about his health, but did not describe worry as interfering with activities.  Panic and obsessive-compulsive symptoms were denied.  

On examination, the Veteran was casually dressed and groomed with an unremarkable appearance.  He was observed to arise stiffly and somewhat unsteadily from a seated position and to walk slowly with a limping gait using a cane.  Posture and eye contact were appropriate while seated.  He was well-oriented and appeared to cooperate to the best of his ability.  Mood was mildly to moderately anxious and affect was appropriate to topic.  Speech was fluent with rate, volume and intonation consistent with affect.  Thought processes were logical and goal-directed and cognition appeared intact based on verbal production.

Regarding what best summarized the Veteran's level of occupational and social impairment with regards to all mental diagnoses, the examiner indicated occupational and social impairment with reduced reliability and productivity.  For VA rating purposes, the symptoms that actively applied to the Veteran's diagnoses were anxiety, chronic sleep impairment, mild memory loss, such as forgetting names, directions or recent events, and disturbances of motivation and mood.  

In this case, an initial rating in excess of 50 percent for adjustment disorder with anxiety and insomnia must be denied.  

The Veteran's mental health disorder has been shown to be productive of chronic sleep impairment with associated mild memory disturbance, and anxiety and agitation related to his chronic pain.  As reflected on March 2016 VA examination, such symptoms and resulting occupational and social impairment most closely approximate those contemplated in the criteria for a 50 percent rating under DC 9440.  The record does not reflect, and the Veteran has not reported or described, symptoms of the nature or severity of those contemplated in the criteria for a 70 or 100 percent rating, or occupational and social impairment of the level contemplated for those ratings.  

Accordingly, an initial rating in excess of 50 percent for adjustment disorder with anxiety and insomnia is not warranted, and there is no basis for staged rating of the Veteran's disability.  

B.  Low back disc herniation and right lower extremity radiculopathy

The Veteran's low back disc herniation is currently rated under Diagnostic Code (DC) 5243, and is thus rated under the criteria for intervertebral disc syndrome.  His disability is therefore rated according to either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  See 38 C.F.R. § 4.71a, DC 5243.

Under the General Rating Formula for Diseases and Injuries of the Spine, the following evaluations are assignable with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease: 
* 10 percent for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height; 
* 20 percent for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; 
* 40 percent for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine; 
* 50 percent for unfavorable ankylosis of the entire thoracolumbar spine; and 
* 100 percent for unfavorable ankylosis of the entire spine.  

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a.

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  Plate V, 38 C.F.R. § 4.71a.

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis.  See C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 5.

An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest and treatment prescribed by a physician.  The following evaluations are assignable for intervertebral disc syndrome based on incapacitating episodes: 10 percent where incapacitating episodes have a total duration of at least one week but less than 2 weeks during the past 12 months; 20 percent where incapacitating episodes have a total duration of at least two weeks but less than four weeks during the past 12 months; 40 percent where incapacitating episodes have a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and 60 percent where incapacitating episodes have a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.

The Veteran's right lower extremity radiculopathy is rated under DC 8520.  DC 8520 provides that mild incomplete paralysis of the sciatic nerve is rated as 10 percent and that moderate incomplete paralysis is rated 20 percent.  Moderately severe incomplete paralysis is rated 40 percent, and severe incomplete paralysis with marked muscular atrophy is rated 60 percent.  Complete paralysis is rated 80 percent, and is manifested by the foot dangling and dropping, no active movement possible of the muscles below the knee, and flexion of the knee weakened and (very rarely) lost.  38 C.F.R. § 4.124a, DC 8520.

Under the provisions of 38 C.F.R. § 4.124a , the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the musculoskeletal system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

In this case, a November 3, 2008, VA treatment record reflects that the Veteran complained of low back pain felt daily radiating to the right leg, worse with prolonged standing and walking.  He reported at the time quitting his job because of pain.  Subsequent treatment records through September 2010, including in February 2009 and April and June 2010, reflect chronic low back pain radiating to the right leg, but nothing new since his previous visit.  

June 2010 statements from the Veteran's wife and brother-in-law reflect their observations of the Veteran being in constant discomfort due to his back and leg pain that had increased in recent years; difficulties performing normal physical activities or traveling long distances; and loss of ability to participate in sports, riding bikes, and exercising.  

On August 2010 VA examination, the Veteran reported no flare-ups or incapacitating episodes of his spine disorder, requiring a cane, and only being able to walk one-quarter of a mile.  On examination, the Veteran was noted to be limping and walking very slow with most of his weight on the left side.  There was spasm, guarding, tenderness, and pain with motion of the spine, but not severe enough to be responsible or abnormal gait or spinal contour.  On range of motion testing, the Veteran had flexion to 65 degrees, extension to 20 degrees, and right lateral flexion and rotation to 25 degrees and right lateral flexion and rotation to 20 degrees, all with objective evidence of pain on active range of motion but no additional motion loss on repetition.  On sensory examination of the right leg, sense was decreased with vibration, position sense, pinprick, and absent in the foot to light touch.  Motor strength with knee, ankle and toe motion was 3/3 (active movement against gravity), but muscle tone was normal with no atrophy.  Functional impairment was noted to include decreased mobility, problems with lifting and carrying, difficulty reaching, lack of stamina, weakness or fatigue, decreased strength of the lower extremity, and pain.

On March 2012 VA examination, the Veteran reported persistent severe right lower extremity pain with numbness from the knee down with flare-ups that resulted in a severe impact on walking, standing, and sitting.  On range of motion testing of the thoraolumbar spine, flexion was to 70 degrees and extension was to 0, with objective evidence of painful motion at those points.  After repetition, forward flexion was to 50 degrees.  There was noted to have been weakened movement, excess fatigability, incoordination, pain on movement, instability of station, disturbance of locomotion, interference with sitting, standing and/or weight-bearing.  There was noted to be guarding or muscle spasm of the thoracolumbar spine severe enough to result in abnormal gait and spinal contour.  On motor strength of the right lower extremity, knee strength was full, ankle strength was 2/5 (active movement with gravity eliminated), and great toe extension absent, and there was no muscle atrophy present.  Sensory examination of the thigh and knee was normal, but for the lower leg, ankle, and foot, sense was absent.  The Veteran was noted to have had "severe," rather than "moderate" or "mild," radiculopathy of the right lower extremity, with sciatic nerve involvement.  He was also noted to have had no incapacitating episodes of intervertebral disc syndrome.  It was noted that the Veteran used a cane to walk due to his lumbar radiculopathy to the right lower extremity.

March 2012 to February 2016 VA treatment records reflect continued treatment by medication for chronic lower back pain with radiculopathy.  

In this case, a separate rating of 20 percent, but no greater, for low back disc herniation is warranted prior to March 7, 2012 but not earlier than November 3, 2008; a rating greater than 20 percent for low back disc herniation is not warranted; and a separate rating in excess of 40 percent for right lower extremity radiculopathy is not warranted.

The Veteran's low back disability has been shown to be manifested by painful motion, weakness, guarding, muscle spasm, and limited motion, with limitation of flexion to at most 50 degrees.  His right lower extremity radiculopathy has been manifested by significant pain, weakness and sensory impairment in the right lower extremity.  Such disabilities have resulting in functional impairment including limping and walking very slowly with most of his weight on the left side; requiring a cane; only being able to walk one-quarter of a mile; flare-ups that resulted in a severe impact on walking, standing, and sitting; decreased mobility; problems with lifting, carrying, and reaching; lack of stamina; weakness or fatigue; and difficulties performing normal physical or rigorous activities.

Regarding the Veteran's range of spine motion, flexion was to 70 degrees with objective evidence of painful motion at that point, and to 50 degrees after repetition, in March 2012.  While in August 2010 such flexion was to 65 degrees with no additional motion loss on repetition, there was objective evidence of pain on active range of motion noted at the time.  Resolving reasonable doubt in the Veteran's favor, the Board finds that, considering all relevant factors, his low back disability reasonably approximated forward flexion not greater than 60 degrees at that time, and a rating of 20 percent for his disability is warranted prior to March 7, 2012, but not earlier than November 3, 2008.  More complete discussion of the November 3, 2008 date of assignmentis discussed in more detail below.    

However, even considering all additional factors such as pain, weakness, and fatigability, the Veteran's back disability has not been shown to more closely approximate forward flexion of the thoracolumbar spine limited to 30 degrees or less or ankylosis of the entire thoracolumbar spine than forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees.  Moreover, the Veteran has repeatedly been noted not to have incapacitating episodes of intervertebral disc syndrome, and no such episodes have been shown in the record.  Thus, a rating in excess of 20 percent for the Veteran's low back disability is not warranted.  

Also, a rating in excess of 40 percent for right lower extremity radiculopathy is not warranted.  While the record has reflected significant pain, weakness and sensory impairment in the right lower extremity, muscle tone has repeatedly been noted to be normal with no atrophy.  The right lower extremity has also not been shown to approximate compete paralysis of the sciatic nerve with foot dangling and dropping or no active movement possible of the muscles below the knee.  Thus, a rating in excess of 40 percent for right lower extremity radiculopathy is not warranted.  

While on March 2012 VA examination the Veteran was noted to have had "severe," rather than "moderate" or "mild," sciatic nerve radiculopathy of the right lower extremity, the Board notes that no option for "moderately severe" radiculopathy was present on the examination form.  Moreover, this determination by the examiner, while probative, is not determinative of whether the Veteran has met the rating criteria; such legal determination is made by the Board according to the specific criteria established by VA regulations.  These criteria include, for a finding of "severe incomplete paralysis" of the sciatic nerve, the presence of "marked muscular atrophy."

The Board further finds that the Veteran's functional impairment resulting from such disabilities noted above, such as his difficulty walking and performing physical activities and lack of stamina, is reasonably contemplated in his 20 and 40 percent disability ratings for his low back and radiculopathy, given the severity of symptomatology contemplated in those ratings.  

The Board notes a May 2012 statement from the Veteran's attorney.  Such statement contends that a higher rating is warranted for the Veteran's right leg radiculopathy, to include a finding of loss of use of the right lower extremity.   However, despite the Veteran's functional impairment, lost use of the right lower extremity has not been shown and the Veteran has consistently been noted to be able to walk and use his leg in other normal ways.  Indeed, the Veteran's attorney acknowledged as much, noting that "the majority of his weight being [sic] is with the left leg, and gait is 'very slow.'"

Also, the Veteran's attorney noted that while the August 2010 VA examiner found that right lower extremity muscle tone was "normal" and that there was no "atrophy," the examiner did not include specific measurements of the lower extremities to determine whether muscle atrophy and/or abnormal muscle tone is present in the right lower extremity.  However, while no specific measurements of muscles were noted, again, the Veteran was found on both August 2010 and March 2012 VA examinations, to have no muscle atrophy.  These findings are sufficient to support a decision in this case, particularly considering that the criteria for a 60 percent rating for severe incomplete paralysis of the sciatic nerve requires the presence of "marked" muscular atrophy.

Accordingly, a separate rating of 20 percent, but no greater, for low back disc herniation is warranted prior to March 7, 2012; a rating greater than 20 percent for low back disc herniation is not warranted; and a separate rating in excess of 40 percent for right lower extremity radiculopathy is not warranted.

III.  An effective date earlier than May 24, 2010, for separate ratings for radiculopathy of the right lower extremity and low back disc herniation

The general rule with respect to effective date of an award of increased compensation is that the effective date of award "shall not be earlier than the date of receipt of the application thereof."  38 U.S.C.A. § 5110(a).  This statutory provision is implemented by regulation that provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).

An exception to that rule applies, however, under circumstances where the evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  If an increase in disability occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA from a claimant may be considered an informal claim.  An informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).

For claims pending prior to March 24, 2015, once a formal claim for pension or compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, receipt of one of the following will be accepted as an informal claim for increased benefits or an informal claim to reopen: (1) A report of examination or hospitalization by VA or uniformed services, where such report relates to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission; (2) Evidence from a private physician or layman, with the date of receipt of such evidence accepted when the evidence is within the competence of the physician or lay person and shows the reasonable probability of entitlement to benefits; (3) When submitted by or on behalf of the veteran and entitlement is shown, date of receipt by VA of examination reports, clinical records, and transcripts of records will be accepted as the date of receipt of a claim if received from State, county, municipal, recognized private institutions, or other Government hospitals.  38 C.F.R. § 3.157(b) (2014); see 79 Fed. Reg. 57660, 57696 (Sept. 25, 2014).

In this case, in a June 1996 rating decision, the AOJ granted service connection for "for posterior herniated disc at L5-Sl with compression and pushing right S1 nerve root posteriorly, degenerative disc disease," with a 40 percent rating under 38 C.F.R. § 4.71a, DC 5293 for intervertebral disc syndrome.  More recently, in a February 1999 rating decision, the AOJ continued the 40 percent rating for low back disc herniation.  Such rating was due to these findings of the AOJ:

Spinal examination VAMC Las Vegas dated 07-29-98 to include x-ray dated 07-30-98 shows continued complaint of constant low back pain radiating down the right leg to the foot.  There is no reduced functioning during exacerbations occurring maybe twice per week.  The examiner reported some weakness, but range of motion low back was flexion limited to 70 degrees, extension to 20 degrees.  X-ray was consistent with minimal disc space narrowing L5-S1.  This description is most consistent with the assignment of no more than a 40 percent evaluation.

Subsequent VA treatment records dated from 1999 to November 2008 reflect occasional notations of chronic low back pain with right radiculopathy.  No such record of evaluation or examination reflects an indication that the Veteran's service-connected disability had worsened; his back and radiculopathy problems were specifically noted to be "about the same" in May 2002 and January 2008.

However, on November 3, 2008, VA treatment, the Veteran reported low back pain felt daily radiating to the right leg, worse with prolonged standing and walking, and that he had quit his job because of this pain; it was noted at that time that his last magnetic resonance imaging (MRI) had been two to three years prior, and another MRI was scheduled and performed in November 2008. 

Subsequently, in a May 24, 2010, written statement to VA, the Veteran asserted that, for several reasons, he was seeking an increased rating for his service-connected disability.  The Veteran was subsequently given an August 2010 VA examination and, pursuant to findings on that examination, in a May 2011 rating decision, the AOJ increased the Veteran's compensation for his disability by awarding separate ratings of 40 percent for the right lower leg radiculopathy and 10 percent for low back disc herniation (increased to 20 percent by the Board in this decision, as discussed above).  The effective date of the award of the separate ratings was May 24, 2010, the date of the Veteran's written statement, which the AOJ considered to be the date of his claim for increase.  

Resolving reasonable doubt in the Veteran's favor, the Board finds the November 3, 2008, VA treatment record, during which he stated that he had quit his job because of the pain related to such disability, to be the earliest VA report of examination relating to the Veteran's service-connected disability, which indicated that the Veteran's disability has worsened since the February 1999 rating decision.  Thus, the Board finds such record to be an informal claim for increase under 38 C.F.R. § 3.157(b)(1).  Furthermore, as this is the earliest such indication of worsening of the Veteran's service-connected disability, an effective date of November 3, 2008, but no earlier, for increased compensation through separate ratings for radiculopathy of the right lower extremity and low back disc herniation is warranted.  See Massie v. Shinseki, 724 F. 3d 1325, 1328-29 (Fed. Cir. 2013) (holding that a report of a VA examination, in order to qualify as an informal claim for increased benefits under C.F.R. § 3.157(b)(1), must indicate that the veteran's disability has worsened).  Moreover, resolving reasonable doubt in the Veteran's favor, the Board finds that such separate ratings, for reasons discussed above, should be 40 percent for right lower extremity radiculopathy and 20 percent for low back disc herniation as of that November 3, 2008, date.  

The Board notes the Veteran's attorney's May 2012 statement contending the following: "Entitlement to a separate increased rating for radiculopathy, right lower extremity, is based on the provisions of 38 CFR 3.114(a) in light of the legislative changes to evaluation of intervertebral disc syndrome effective September 23, 2002.  Veteran clearly had radiculopathy of the right lower extremity at the time of the legislative change."  

In pertinent part, 38 C.F.R. § 3.314(a) provides that where VA compensation is awarded or increased pursuant to a liberalizing law or VA issue and the claimant met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue and such eligibility existed continuously from that date to the date of claim or administrative determination of entitlement:  If a claim is reviewed at the request of the claimant more than 1 year after the effective date of the law or VA issue, benefits may be authorized for a period of 1 year prior to the date of receipt of such request.  38 C.F.R. § 3.314(a)(3).

The Rating Schedule was revised with respect to evaluating disabilities of the spine.  67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a, DC 5293 (2002)).  Those provisions, which became effective September 23, 2002, replaced the rating criteria of 38 C.F.R. § 4.71a, DC 5293 (as in effect through September 22, 2002).  The regulations were further revised, effective from September 26, 2003.  68 Fed. Reg. 51,454-58 (Aug. 27, 2003).  Disabilities and injuries of the spine are now evaluated under 38 C.F.R. § 4.71a, DCs 5235 through 5243, with DC 5243 as the new code for intervertebral disc syndrome (IDS).

Under the criteria in effect prior to September 26, 2003, IDS was rated 40 percent when severe, with recurring attacks and little intermittent relief, and 60 percent when pronounced, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, and little intermittent relief.  38 C.F.R. Part 4, § 4.71a, DC 5293 (2002).

Under the version of DC 5293 in effect from September 23, 2002, to September 25, 2003, IDS can be evaluated either on the total duration of incapacitating episodes over the past 12 months, or by combining, under 38 C.F.R. § 4.25, separate evaluations of chronic orthopedic and neurologic manifestations associated with IDS, along with evaluations for all other disabilities, whichever method results in the higher evaluation.  38 C.F.R. § 4.71a, DC 5293 (2003).

Beginning September 26, 2003, IDS is rated under DC 5243, and is therefore rated according to either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  See 38 C.F.R. § 4.71a, DC 5243.

However, while the code for rating IDS changed in 2002 and 2003, and the code under which the Veteran's low back and radiculopathy disability was previously rated was eliminated in 2003, the Veteran's award of increased compensation by way of separate ratings for his right lower extremity and low back disc herniation was not pursuant to any "liberalizing law or VA issue" for which the Veteran "met all eligibility criteria." Other than simply noting the change in regulations governing IDS, the Veteran's attorney does not explain how the contrary might be, or how the code was "liberalized" at all in a way that would allow for a higher rating than before.  In this regard, DC 8520, the code under which the Veteran was awarded his separate, 40 percent rating for right lower extremity radiculopathy, is unchanged and existed exactly as it is now when he was previously rated in 1999.  See 38 C.F.R. § 4.124a, DC 8520 (1998).  

Rather, as discussed above, the Veteran's increase in the form of separate ratings for higher compensation was based on a finding of worsening in the Veteran's disability.  The earliest indication of this, as discussed above, was November 3, 2008.  

Accordingly, separate ratings of 40 percent for radiculopathy of the right lower extremity and 20 percent for low back disc herniation from November 3, 2008, but no earlier, are warranted in this case.


ORDER

An initial rating in excess of 50 percent for adjustment disorder with anxiety and insomnia is denied.

Separate ratings of 40 percent for radiculopathy of the right lower extremity and 20 percent for low back disc herniation effective November 3, 2008, but no earlier, are granted, subject to the laws and regulations controlling the award of monetary benefits. 

A rating in excess of 20 percent for low back disc herniation beginning November 3, 2008, is denied.

A rating in excess of 40 percent for radiculopathy of the right lower extremity is denied.


REMAND

The issues of an effective date earlier than May 24, 2010, for the award of a TDIU and grant of basic eligibility to DEA must be remanded.  

In an April 2012 rating decision, the AOJ awarded a TDIU effective May 24, 2010.   The decision was based on medical evidence that limitation of motion and pain associated with the Veteran's service-connected back and right lower extremity would preclude physical employment and the daily use of hydrocodone for the pain would impair his concentration to such a degree that sedentary employment would be precluded.

Previously, May 24, 2010, was also the effective date of the Veteran's increased compensation by separate ratings for his back disorder and right lower extremity radiculopathy.  However, in the decision above, the Board granted separate ratings of 40 percent for radiculopathy of the right lower extremity and 20 percent for low back disc herniation effective November 3, 2008.  As noted in the decision above, on November 3, 2008, VA treatment, the Veteran stated that he quit his job due to pain from such service-connected disability; the record further reflects that the Veteran has repeatedly asserted that he has not been able to work since June 2008 due to his service-connected disability.   

Thus, in light of the award of these earlier, separate ratings resulting in increase, the AOJ should reconsider the issue of entitlement to TDIU prior to May 24, 2010.  As the issue of the effective date of basic eligibility to DEA is intertwined with the effective date of a TDIU, that issue must be remanded as well.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

After completing all necessary development, readjudicate the issues remaining on appeal, in light of the decision above granting separate ratings of 40 percent for radiculopathy of the right lower extremity and 20 percent for low back disc herniation effective November 3, 2008.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


